The record and the briefs in this case have been examined and the questions raised found to be identical with those raised and adjudicated in the case of State of Florida, et al., v. Little River Valley Drainage District in Dade County, filed this date.
The judgment below is accordingly affirmed on authority of the last cited case.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 825